Citation Nr: 1207547	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right ear hearing loss. 

2. Entitlement to service connection for left ear hearing loss. 

3. Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 through January 2005.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge in December 2009.  A transcript of the hearing has been associated with the claims file. 

The claim was previously before the Board in March 2010, at which time it was remanded for further development.  

The issues of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent and credible evidence is, at the very least, in relative equipoise as to whether the Veteran has tinnitus which manifested during service and has been continuous ever since. 



CONCLUSIONS OF LAW

The criteria for the establishment of service connection for tinnitus are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(b), 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a)(2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be: (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Certain chronic diseases (such as organic diseases of the nervous system including sensorineural hearing loss) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service. 38 C.F.R. § 3.303(d). 

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim. 38 C.F.R. § 3.303(b). 

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id.  Further, evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation. Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and, in turn, link current disability to service. See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a)(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365. 

Tinnitus

The Veteran seeks service connection for tinnitus.  At his hearing before the undersigned, he testified that he has experienced near-continuous bilateral tinnitus since his combat duty in Iraq in 2003, following exposure to explosions, scud missiles, and weapons firing.  

With respect to the first element of a direct service connection claim, that of current disability, VA and private audiology reports document the continuing presence of, and treatment for tinnitus. See Tinnitus Diagnosis, Dr. Greene, October 2006; see also, VA Examination, October 2010.  Thus, the current disability requirement has been met here. See Shedden, supra. 

With respect to the second element of a service connection claim, that of in-service disease or injury, in-service acoustic trauma has already been conceded by VA.  Indeed, the Veteran is service-connected for PTSD based upon his exposure to explosions, weapons firing (being fired upon), and scud missile attacks while serving in Iraq in 2003. See Stressor Statement, Dated May 2005; see also Rating Decision Granting PTSD, October 2005.  Accordingly, his reports of in-service acoustic trauma are sufficient to satisfy the in-service injury requirement for service-connection. See Shedden, supra. 

The remaining question is whether there is a nexus between military noise exposure and current tinnitus.  Again, continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the third Shedden requirement (i.e., medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability).  

The Board must weigh all lay and medical evidence of record. See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Although the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself; the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. Id.  

In this case, the Veteran asserts that a continuity of symptomatology is present for tinnitus.  He has consistently reported in lay statements, hearing testimony, and in associated post-service VA medical records, that he has experienced ringing in his ears since approximately 2003, at which time he was exposed to various acoustic traumas while serving in Iraq.  He is competent to report on the symptoms relating to this audiological impairment, such as ringing in his ears, as they are readily capable of lay observation. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board acknowledges, at least initially, that the service treatment records weigh against the Veteran's reports of tinnitus during service.  In his medical history questionnaire for separation, for example, the Veteran was specifically requested to confirm whether he had or ever had "ear, nose, or throat trouble" or "a hearing loss."  See October 2004 Report of Medical History.  He denied having or ever experiencing either problem.  There are no other complaints, treatment, or diagnoses relating to tinnitus in the service treatment records.   

Despite the lack of documented complaints for tinnitus during service, the medical evidence shows that the Veteran sought treatment for tinnitus in October 2006, less than two years after separation from service in January 2005.  Indeed, Dr. Greene, a private examiner, diagnosed and treated the Veteran for tinnitus approximately 21 months after separation.  Dr. Greene's diagnosis thus places the onset of tinnitus symptoms proximate to the Veteran's service.   

Moreover, in July 2007, the Veteran continued to complain of tinnitus as related to his 2003 service in Iraq.  See VA Audiology Consult, July 2007; see also May 2007 VA examination.  He specifically reported that he suffered from long-time bilateral tinnitus all throughout service which progressed to severe after 2003 (i.e., Iraq service).  In spite of the Veteran's diagnosis of only borderline/slight degree of sensorineural hearing loss, the examiner noted that the Veteran was a "good candidate for hearing aid amplification as indicated by reported adverse effects of tinnitus communication difficult on quality of life."  

Lastly, at the Veteran's hearing before the undersigned in December 2009, he reiterated that he first experienced tinnitus symptomatology in connection with his Iraq service and that he has continued to have ringing in his ears to the present day.  Again, the Veteran is deemed competent to report on such matters.  Moreover, as he has consistently reported that he has experienced tinnitus since approximately 2003, and as the medical evidence shows that he sought treatment for tinnitus shortly following service and thereafter, the Board has no reason to doubt his credibility as to these matters. 

The Board observes that lay assertions of a continuity of symptomatology alone may be sufficient to establish service connection. See Buchanan, supra; see also Shedden.  In this instance, the October 2006 private treatment diagnosis of tinnitus, the July 2007 VA audiology consult documenting tinnitus since service, and the Veteran's December 2009 hearing testimony, all provide persuasive additional support to the Veteran's assertion of a continuity of symptomatology since his 2003 in-service injury (i.e., acoustic trauma).  

The Board acknowledges that a VA audiologist expressed a negative opinion based upon the lack of contemporaneous high frequency hearing loss and/or a permanent threshold shift in hearing.  The examiner explained that such findings are "typically" indicators of noise-induced tinnitus. See October 2010 VA Examination.  In so finding, however, the examiner did not consider a complete history.  Indeed, the VA examiner largely ignored the Veteran's account of in-service acoustic trauma and subsequent continuity of symptomatology, to include treatment for tinnitus in 2006.  She provided no explanation or rationale for the Veteran's in-service symptoms or post-service diagnosis of tinnitus.  Hence, the VA examiner's opinion is of limited probative value. 

Having assigned the VA opinion very little probative value, the Board is left with the following evidence: in-service acoustic trauma occurring in 2003; post-service treatment for tinnitus in 2006, proximate to the Veteran's 2005 separation from service; and the Veteran's competent lay assertions that he has experienced tinnitus since service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002)(holding that tinnitus is a condition that is capable of lay observation).  Absent some indication that his lay assertions are not credible, and given that there is evidence of in-service acoustic trauma and well-documented post-service continuity of tinnitus symptomatology/treatment, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran's tinnitus is related to service.  In resolving all doubt in the Veteran's behalf, service connection is warranted for this disability. See 38 C.F.R. § 3.303(b).  


ORDER

Entitlement to service connection for bilateral tinnitus is granted.  


REMAND

With respect to the Veteran's claim for service connection for bilateral hearing loss, the Board finds additional development is necessary. 

The Veteran contends that he has experienced hearing loss, much like tinnitus, since his combat duty in Iraq in 2003.  As explained in the reasons and bases portion of this decision above, in-service acoustic trauma has been conceded by VA.  

By way of history, the Veteran's service treatment records reflect normal hearing at the time of enlistment in March 1984.  In June 1985, audiometric testing revealed hearing thresholds of 65, 65, 75, 50, and 75 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the left ear, and of 70, 80, 85, 90 and 99 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right.  The Veteran was referred for a follow-up.  A hearing conservation data record shows that the Veteran underwent audiometric testing again in August 1985.  Audiometric testing at that time revealed hearing thresholds of 25, 20, 20, 40, and 35 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the left ear, and of 25, 15, 15, 30 and 40 decibels at 500, 1000, 2000, 3000, and 4000 Hertz , respectively, in the right.  In March 1986, audiometric testing showed hearing thresholds (from 1kHz to 4kHz) within normal limits.  Audiometric testing conducted in February 1987, May 1987, and April 2001, again showed hearing within normal limits.  In a December 2003 post-deployment assessment record, the Veteran reported being exposed to loud noises and excessive vibration during his service in Iraq.  Lastly, an October 2004 audiogram revealed normal hearing.  

Following service, it appears that the Veteran sought private treatment for tinnitus.  Indeed, an October 2006 medical report from Dr. Greene, M.D., indicates that the Veteran was diagnosed with, in pertinent part, vertigo and tinnitus.  Dr. Greene noted that he discussed "with the patient the relationship between tinnitus and hearing loss" and the potential causes of hearing loss.  This medical record also reflects that acoustic reflex testing, tympanogram, evoked auditory examination, and comprehensive hearing tests were all normal.  The Veteran's speech discrimination scores in both ears were reportedly 100%.  It is noteworthy that none of the diagnostic test conducted in association with Dr. Green's evaluation are actually contained in the claims file.  In other words, there are no associated audiograms or specific audiometric findings of record to review in conjunction with Dr. Greene's examination.   

A July 2007 VA audiology consult noted reflects that the Veteran was exposed to combat noise in Iraq and, generally, throughout his military service.  He noted severe, temporary hearing loss, which progressed into tinnitus, shortly after an explosion in 2003.  At that time, the audiology examiner indicated that the Veteran was a good candidate for hearing aids due to adverse effects of tinnitus communication.  

The Veteran was also afforded VA audiology examinations in May 2007 and October 2010.  

Unfortunately, the May 2007 VA audiological findings were deemed unreliable.  The Veteran testified that this was essentially due to the severity of his tinnitus on that particular day.  During the May 2007 VA examination, the Veteran again reported exposure to scud missiles and other explosions without hearing protection in Iraq in 2003; he also reported exposure to rifle range fire throughout his military career.  He stated that both the hearing loss and tinnitus had progressed after separation from service.  

In October 2010, VA audiological findings for the right ear confirmed impaired hearing as defined by 38 C.F.R. § 3.385.  Despite the diagnosis of "mild sensorineural hearing loss" in the left ear (at the 3000 hertz to 6000 hertz levels), the Veteran's left ear hearing loss did not meet the impaired hearing criteria under 38 C.F.R. § 3.385.  Notably, the examiner did state that left ear pure tone threshold and otoacoustic testing reliability was only "fair."  Given the marked inconsistencies in the Veteran's hearing patterns thus far, and further considering the questionable reliability of the October 2010 audiological findings, the Board finds that it would be premature to deny the Veteran's claim for left ear hearing loss on the basis that he does not meet the impaired hearing standard.  As indicated below, he is being afforded a new VA examination and opinion is requested to determine the nature and etiology of any hearing loss by virtue of this remand. 

In addition to the above, the October 2010 VA examiner opined that the Veteran's hearing loss was less likely than not the result of military noise exposure.  Her sole rationale was that "most audios [audiograms], including the May 2007 VA audio, showed normal hearing bilaterally," and that any current hearing loss was more likely due to post-service exposure.  The Board finds that the VA examiner's opinion is inadequate for several reasons.  

First, the opinion was based, in part, upon the May 2007 audiological examination, which was deemed inadequate for rating purposes and which reported no audiological results.  

Secondly, the Veteran expressly denied having any post-service occupational or recreational noise exposure at the examination and the record does not otherwise show such exposure.  Thus, the VA examiner's conclusion that the Veteran's hearing loss was likely due to post-service exposure, is essentially without merit.  

In addition, the examiner provided no explanation for the in-service hearing loss that was documented in the 1980's.  

The fact that "most" of the Veteran's in-service audiograms were normal is not, in and of itself, a sufficient basis to conclude that current hearing loss disability is unrelated to service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Consequently, the October 2010 VA examination is inadequate and a new opinion is required to cure this defect.  Therefore, a new opinion should be obtained from a different VA examiner, which considers all of the evidence of record, including the Veteran's statements, in determining whether the Veteran's left or right ear hearing loss disability is related to service.

Finally, the Board has granted the Veteran's claim for bilateral tinnitus herein.  Evidence contained in the claims file suggests a relationship between the Veteran's tinnitus and hearing loss.  Indeed, Dr. Greene diagnosed tinnitus (but not hearing loss) and discussed the relationship between hearing loss and tinnitus and the potential causes of hearing loss.  In addition, the July 2007 VA audiology consult stated that the Veteran was a "good candidate" for hearing amplification (i.e., hearing aids) as based on his tinnitus.  In light of the foregoing, the Board finds that an opinion as to secondary service connection is also warranted here.  

Accordingly, the case is REMANDED for the following action:

1. Again request that the Veteran submit signed authorizations to obtain records from private physicians holding relevant treatment records, to specifically include Dr. Alignay and Dr. Greene, in accordance with 38 C.F.R. § 3.159(c)(1) duty to assist.  Associate all records obtained with the claims file as well as any negative responses. 

2. Obtain and associate with the claims file all relevant outpatient treatment records, including audiological testing, from all pertinent VA facilities.  It is noted that the Veteran receives treatment from several VA Medical Centers.  

3. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the etiology of the Veteran's hearing loss.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  

(a) The examiner should address whether or not the Veteran's current right and left ear (if diagnosed) hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service, to specifically include as due to combat-related noise exposure in Iraq in 2003.  The examiner should also comment upon the significance, if any, of the Veteran's documented hearing loss as shown on June and August 1985 audiograms.  

(b) The examiner should also address whether or not the Veteran's current right and left ear (if diagnosed) hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), caused or aggravated by the service connected tinnitus.  The examiner should specifically consider the July 2007 audiology findings (i.e., that the Veteran's tinnitus warranted hearing amplification) when making this determination.  

(c) The examiner should specifically consider and comment on the Veteran's lay assertions that he was exposed to loud noise in service and that his trouble hearing began in service and has been continuous since service. The examiner must comment on the type of hearing loss the Veteran currently exhibits, and state whether this type of hearing loss is caused by acoustic trauma, the aging process (if so, is it typical for the Veteran's age), infection, or some other cause.  

Medical certainty is not required when providing such an opinion. All opinions (including one that finds that the evidence is evenly balanced) must be supported by a clear rationale and a discussion of the facts and medical principles involved.

4. Thereafter, any additional development deemed appropriate should be accomplished.  The claims should then be re-adjudicated.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


